NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4680-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALLEN L. BEAM,

     Defendant-Appellant.
_______________________

                   Submitted December 7, 2020 – Decided February 4, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 17-06-0601.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Allen L. Beam appeals the May 20, 2019 order denying the

motion to withdraw his guilty plea. For reasons that follow, we reverse the order

under review and remand for further proceedings.

                                     I.

      We relate the facts from a prior motion to suppress evidence. In 2017, a

detective in the Passaic County prosecutor's office learned from a confidential

informant (CI) that crack cocaine was being distributed from a specific clothing

store on Passaic Street in Paterson by a person named "Allen" and another

person called "Nugget." The police conducted surveillance of the business and

utilized the CI to purchase narcotics from defendant on two separate occasions.

Based on a search warrant, more than 400 suspected ecstasy pills, drug

paraphernalia, a bag of marijuana and a .380 caliber LWC-cam pistol were

seized from the store. A search of co-defendant Alex Irizarry's apartment

yielded more suspected ecstasy pills, a .38 caliber Smith and Wesson revolver

and ammunition.

      Defendant and Irizarry were charged with multiple counts of narcotics and

weapons offenses under Passaic County indictment number 17-06-0601 based

on the evidence seized in the searches. After defendant's suppression motion

was denied, he pleaded guilty to second-degree unlawful possession of a


                                                                         A-4680-18T3
                                          2
handgun, N.J.S.A. 2C:39-5(b)(1) (count eighteen), and to second-degree

possession of a controlled dangerous substance with intent to distribute,

N.J.S.A. 2C:35-5(a)(1), (b)(9)(a) (count thirty-one).        The State agreed to

recommend concurrent sentences of eight years in prison subject to parole

ineligibility for four years.

             At the plea hearing, defendant addressed both counts.

             Q. On [May 1, 2017] did you possess a firearm; namely
             a .380?

             A. Yes, sir.

             Q. On that same date, did you possess a controlled
             dangerous substance?

             A. Yes, sir.

             Q. And did you possess that substance in the quantity
             of one — more than one-half ounce but less than five
             ounces?

             A. Yes, sir.

             Q. And did you possess that controlled dangerous
             substance with the intent to give or sell it to others?

             A. Yes, sir.

      Referring to the weapon found in the store, defendant answered the

prosecutor's questions.

             Q. Where was that? How did you possess it?

                                                                         A-4680-18T3
                                         3
            A. Well, it was in the store, sir — ma'am.

                  ....

            Q. Okay. And the CDS that you were in possession of,
            what CDS was it?

            A. Uh, uh—

            [Defense Counsel] Was it crystal meth?

            The Defendant: Crystal meth, I mean yes. Crystal
            meth, yes.

      The judge asked,

            Q. So, basically, you're admitting that the weapon that
            was in the store, you're admitting that that was yours,
            you possessed it, and you're admitting that you
            possessed this crystal methamphetamine; is that true?

            A. Yes, sir.

      Defendant answered the remaining questions about the plea form, his

decision to plead based on his free will, with assistance from counsel , and that

he was giving up certain rights voluntarily — all posed by the judge — with

"yes, sir." When asked if he had questions, defendant advised the court he did

not want to do something that would "interrupt . . . what I'm here for . . . ." He

acknowledged committing the offenses, answering:

            A. Yes, sir; yes, sir; yes, sir.

            Q. Are you sure about that?

                                                                          A-4680-18T3
                                         4
             A. I'm positive, Your Honor, I'm positive.

      The court found defendant's plea was entered knowingly and voluntarily.

      Prior to sentencing, defendant filed a motion to withdraw his plea. In his

supporting certification, defendant alleged he "steadfastly maintained [his]

innocence . . . ." He claimed that Irizarry was going to "accept responsibility"

for the charges and "exonerate" him. He asserted he "only entered the plea of

guilty out of fear of facing a life sentence in the event [he] was convicted on

these charges." Irizarry also provided an affidavit stating he did not want

defendant to "take the blame for something that I am responsible for." Irizarry

claimed defendant was "an innocent man." Irizarry said he "had taken the

original plea deal in order to exonerate [defendant] . . . ."

      Defense counsel argued defendant had trusted Irizarry, but Irizarry was

selling drugs and took advantage of defendant, who was trying to run a business.

Defendant told the court he hired Irizarry to run the store because he had an

operation, but Irizarry sold drugs there without him knowing it. He said he

"[n]ever had that gun in my life." The State argued the transcripts, presentence

report and plea did not indicate the plea was made other than knowingly,

voluntarily and without any threats. By the time defendant's motion was heard,

Irizarry had been released to a half-way house.

                                                                        A-4680-18T3
                                         5
      The trial court denied the motion. In applying the factors in State v. Slater,

198 N.J. 145, 157-58 (2009), the trial court found defendant provided a "full

factual basis" for the plea. "He admitted to possessing the firearm . . . and . . .

crystal meth with the intent to sell it to others." The court reiterated the finding

the plea was entered into freely and voluntarily. It was not persuaded by

Irizarry's affidavit. When Irizarry pleaded guilty, he said none of the items in

the store were his and a year later, he certified they were his. The court found

defendant did not present a colorable claim of innocence. He testified his plea

was voluntary and not coerced. The court found defendant did not present a

"strong reason" to withdraw the plea. This was a bargained for plea and several

serious charges were dismissed. The court found withdrawal of the plea would

result in "unfair prejudice" to the State and unfair advantage to defendant

because Irizarry already was sentenced and released.

      At his allocution, defendant maintained his innocence. He denied selling

drugs from his business. He was sentenced to an aggregate term of eight years

with a four-year period of parole ineligibility.

      On appeal, defendant raises the following argument for our consideration:

            POINT I

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO WITHDRAW HIS

                                                                            A-4680-18T3
                                         6
               GUILTY PLEA PRIOR TO SENTENCING BECAUSE
               WITHDRAWAL WAS IN THE "INTERESTS OF
               JUSTICE" IN ACCORDANCE WITH RULE 3:9-3(e).

      We wrote to counsel for the parties on December 8, 2020, asking that they

address the applicability of N.J.S.A. 2C:39-6(e), which specifically excepts the

possession of a firearm in one's residence or place of business from the crime of

unlawful possession of a firearm. In response, defendant argues he should be

permitted to withdraw his guilty plea "based on an inadequate factual basis, a

proper Slater analysis . . . or constitutional imperative . . . ." The State argues

we should vacate the unlawful possession charge based on the cited statute, but

remand for consideration of defendant's failure to obtain a permit, N.J.S.A.

2C:58-3(c), and opposes vacating the CDS guilty plea, which is "unaffected by

this issue."

                                      II.

      We review the grant or denial of a motion to withdraw a guilty plea for

abuse of discretion. State v. Tate, 220 N.J. 393, 404 (2015) (citing State v. Lipa,

219 N.J. 323, 332 (2014)). An abuse of discretion "arises when a decision is

'made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis.'" State v. Williams, 458 N.J.




                                                                           A-4680-18T3
                                            7
Super. 274, 280 (App. Div. 2019) (quoting Flagg v. Essex Cty. Prosecutor, 171

N.J. 561, 571 (2002)).

      Before sentencing, the standard for plea withdrawal is in "the interests of

justice." R. 3:9-3(e); State v. Howard, 110 N.J. 113, 123-24 (1988). "[C]ourts

are to exercise their discretion liberally to allow plea withdrawals." Slater, 198

N.J. at 156.

      The Court adopted a four-prong test in Slater to determine whether a

defendant has met the burden to withdraw his or her guilty plea: "(1) whether

the defendant has asserted a colorable claim of innocence; (2) the nature and

strength of defendant's reasons for withdrawal; (3) the existence of a plea

bargain; and (4) whether withdrawal would result in unfair prejudice to the State

or unfair advantage to the accused." Slater, 198 N.J. at 157-58.

      Under the first prong, "[a] bare assertion of innocence is insufficient to

justify withdrawal of a plea." Id. at 158. A defendant "must present specific,

credible facts and, where possible, point to facts in the record that buttress [his]

claim." Ibid. A court "should simply consider whether a defendant's assertion

of innocence is more than a blanket, bald statement and rests instead on

particular, plausible facts." Id. at 159.




                                                                            A-4680-18T3
                                            8
      The second prong concerns the "the basic fairness of enforcing a guilty

plea by asking whether defendant has presented fair and just reasons for

withdrawal, and whether those reasons have any force." Id. at 159. "The nature

and strength of a defendant's reasons for withdrawal of a plea will necessarily

depend on the circumstances peculiar to the case." State v. Munroe, 210 N.J.

429, 442 (2012).

      The third prong, involving the presence of a plea bargain, receives the

least weight because of the prevalence of plea bargaining to resolve cases.

Slater, 198 N.J. at 160-61. The fourth prong considers "whether the passage of

time has hampered the State's ability to present important evidence." Id. at 161.

"Thus, the trial court must consider the delay to the State in presenting its case

to the jury because of the plea-withdrawal motion." Munroe, 210 N.J. at 443.

Applying those principles, we are constrained to reverse defendant's pleas.

      N.J.S.A. 2C:39-6(e) provides:

            [n]othing in subsections b. [handguns], c. [rifles and
            shotguns], and d. [other weapons] of N.J.S. 2C:39-5
            shall be construed to prevent a person keeping or
            carrying about the person's place of business, residence,
            premises, or other land owned or possessed by the
            person, any firearm . . . . For the purposes of this
            section, a place of business shall be deemed to be a
            fixed location.



                                                                          A-4680-18T3
                                        9
      The exemptions in this statute are to be read narrowly. State v. Rovito,

99 N.J. 581, 587 (1985). In Morillo v. Torres, 222 N.J. 104, 110 (2015), the

defendant had a gun tucked in his waistband while parked in his driveway

smoking marijuana. The gun was properly registered to the defendant. He was

charged with the unlawful possession of a handgun under N.J.S.A . 2C:39-

5(b)(1). After the criminal charges were dropped based on the exemption in

N.J.S.A. 2C:39-6(e), the defendant sued for violation of his civil rights.

Although the Supreme Court found an "element of ambiguity" in portions of the

statute, it noted "[t]he pronouncements made by this Court clearly support that

the exemption applies to possessing weapons inside one's dwelling or place of

business." Id. at 121.

      The factual basis here established that defendant was in possession of a

firearm within his store. Without more, that satisfied the exemption in N.J.S.A.

2C:39-6(e). Slater provides that one of the bases for withdrawing a plea is where

"the defendant has not only made a plausible showing of a valid defense against

the charges, but also credibly demonstrated why that defense 'was forgotten or

missed' at the time of the plea." Id. at 160. It was an abuse of discretion for the

trial court not to withdraw this portion of the plea when defendant's factual basis

did not admit to committing a crime.


                                                                           A-4680-18T3
                                       10
       Defendant argues the trial court abused its discretion by denying his

request to withdraw his guilty plea to second-degree possession of CDS with

intent to distribute. He argues he is innocent of the charge.

       The first prong under Slater requires the court to consider whether there

is a colorable claim of innocence. Based on an affidavit from Irizarry, defendant

alleges he was not the person who possessed the drugs, or the weapon found in

the search of the store.    He claims Irizarry was operating the store as he

recovered from a health issue. Irizarry now admits responsibility for the offense.

He took a different position when he pleaded guilty, and those statements might

be used by the State for cross-examination. However, defendant presented

specific facts that buttress his claim of innocence.      The issue is whether

defendant's claim of innocence is more than a "bald statement and rests instead

on particular, plausible facts." Slater, 198 N.J at 159. Here, that standard was

met.

       The court considered that the State could be prejudiced should defendant's

plea be withdrawn. However, the State makes no argument it is unable to prove

its case based on the passage of time; it only asserts that Irizarry cannot be

prosecuted anew. That does not preclude his cross-examination. Given this




                                                                          A-4680-18T3
                                       11
colorable claim of innocence and the other error in the weapon possession plea,

we conclude the interests of justice require reversal of the May 20, 2019 order.

      Reversed and remanded for further proceedings.         We do not retain

jurisdiction.




                                                                         A-4680-18T3
                                      12